EXHIBIT 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT

 

THIS FOURTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this “Amendment”),
dated and effective as of June 29, 2015, is made and entered into among GLOBAL
CASH ACCESS INC., (“GCA” or “Client”) and WELLS FARGO BANK, N.A. (“Wells
Fargo”).

 

R E C I T A L S:

 

A.                                Client and Wells Fargo entered into a Contract
Cash Solutions Agreement, dated as of November 12, 2010 (as modified or amended
from time to time, the “Agreement”).

 

B.                                 Client has requested that Wells Fargo extend
the term of the Agreement through June 30, 2018, and subject to and on the terms
and conditions of this Amendment, Wells Fargo has agreed to do so.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows, intending to be legally
bound:

 

ARTICLE I

 

Definitions

 

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement.

 

ARTICLE II

 

Amendment

 

Section 2. Term. Section XI.A of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

(a)                                                                              
“General. The initial term of this Agreement, which expired on November 30,
2013, was previously extended through November 30, 2014, pursuant to a written
amendment to the Agreement and further extended pursuant to a written amendment
to the Agreement to November 30, 2015. The Parties hereby agree to further
extend the term of the Agreement to June 30th, 2018. In addition, the Agreement
shall be renewed for additional one-year periods unless a Party gives at least
90 days’ prior written notice of its intent not to renew, provided, however,
that each such renewal shall be subject to a written agreement about pricing and
such other terms and conditions to be mutually agreed upon among the Parties
(the “Stated Termination Date”), unless earlier terminated by a Party as
provided in this Agreement (the “Actual Termination Date”).”

 

--------------------------------------------------------------------------------


 

Section 2.1. Maximum Available Amount. Section II.C is hereby amended and
restated in its entirety to read as follows:

 

“Maximum Amount of Cash to be Supplied. The aggregate total of Cash to be
provided by Wells Fargo under this Agreement shall at no time exceed $425
Million Dollars including (i) all Cash with Armored Carriers, (ii) all Cash in
Covered Machines, and (iii) all payments owed by Servicers, including any amount
to be reimbursed by way of credit to the Settlement Account in immediately
available funds, net of all adjustments, chargebacks, representations and other
corrections to all transactions under the Servicing Agreements (the “Maximum
Available Amount”); provided, however, Wells Fargo acknowledges that Client may
require Cash not to exceed $75 Million Dollars in excess of the Maximum
Available Amount (the “Additional Requested Amount”) for a particular period
(such period shall not exceed five (5) Business Days) (e.g. the five
(5) Business Day period surrounding New Years Eve), on an occasional basis but
in no event shall there be more than four such periods in any calendar year, and
in such a situation, Client shall use best efforts to notify Wells Fargo with
reasonable advance notice of the anticipated period and the anticipated amount
of the Additional Requested Amount and Wells Fargo shall provide the Maximum
Available Amount and shall use best efforts to provide Cash in an amount equal
to the Additional Requested Amount.

 

Notwithstanding the foregoing, Client may decrease the Maximum Available Amount
by providing Bank with ten (10) Business Days’ written notice of such reduction;
provided, however, (i) the Maximum Available Amount shall not be decreased below
$225 Million Dollars and (ii) such Maximum Available Amount may not be increased
subsequent to such decrease without Bank’s prior written approval.”

 

ARTICLE III

 

Conditions Precedent

 

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:

 

(a)                               Client and Wells Fargo shall have executed and
delivered this Amendment; and

 

(b)                              Clients shall have provided to Wells Fargo such
other and further documents and instruments, if any, as Wells Fargo may
reasonably request.

 

- 2 -

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Representations and Warranties; Acknowledgments

 

Each of the Parties represents and warrants to the other that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite action on its part; and (ii) it is in compliance with the terms and
conditions contained in the Agreement applicable to it.

 

ARTICLE V

 

General Provisions

 

Section 5.1                                 Counterparts. This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same document.

 

Section 5.2                                 Facsimile Signatures. Delivery by
fax of an executed counterpart of a signature page to this Amendment shall be
effective as delivery of an original executed counterpart of this Amendment.

 

Section 5.3                                 Section Headings. The section
headings in this Amendment are for purposes of reference only and shall not
limit or affect any of the terms hereof.

 

Section 5.4                                 Successors and Assigns. This
Amendment is binding upon and shall inure to the benefit of Parties hereto and
their respective successors and assigns, subject, however, to the requirements
of Section XIII.D. of the Agreement.

 

Section 5.5                                 Governing Law. The Governing Law
shall govern this Amendment and the interpretation thereof.

 

Section 5.6                            Entire Agreement; Modification. The
Agreement and this Amendment constitute the entire agreement between Wells Fargo
and Client relating to the subject matter hereof and may not be changed orally,
but only by written instrument signed by both Parties. There are no
restrictions, promises, warranties, covenants, or undertakings relating to the
subject matter of this Amendment other than those expressly set forth or
referred-to herein. Nothing in this Amendment alters or impairs the Agreement
except for the amendments specifically provided herein.

 

[Balance of Page Intentionally Left Blank. Signature Page Follows]

 

- 3 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by the duly authorized officers as of the date and year first
written above.

 

 

GLOBAL CASH ACCESS, INC.

WELLS FARGO BANK , NATIONAL

 

ASSOCIATION

 

 

 

 

By:

/s/ Randy L. Taylor

 

By:

/s/ Olga E. Wisnicky

 

Name: Randy L. Taylor

 

Name:

Olga E. Wisnicky

 

Title:      CFO

 

Title:

Senior Vice President

Wells Fargo Bank, N.A.

 

- 4 -

--------------------------------------------------------------------------------